DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140031100 to Gomez et al (Gomez) in view of US Pub. 20130331173 to Jaffe.

Claims 1 and 11. Gomez discloses an electronic gaming machine (Fig. 1, 10) for unlocking a second game triggered during play of a first occurrence of the base game (Fig. 4B, and ¶¶30 and 31), the electronic gaming machine comprising: 
a display device (Fig. 1, 12) configured to display a plurality of games including the first occurrence of the base game (Fig. 4A, 102) and the second game (Fig. 4A, 104a); 
a player input interface configured to receive player input (Figs. 1 and 2, elements 18 and 38, and ¶¶19 and 20); 
a credit input mechanism including at least one of a card reader, a ticket reader, a bill acceptor, and a coin input mechanism, the credit input mechanism configured to establish a credit balance that is increasable and decreasable based on wagering activity (¶19); and 
a game controller (Fig. 2, 30) configured to: 
cause to be displayed, on the display device, a first game window including the first occurrence of the base game, the first game window including a first set of virtual reels, each virtual reel in the first set of virtual reels including a plurality of symbol positions (Fig. 4A, 102, and ¶30); 
cause to be displayed, on the display device, a second game window including the second game, the second game window including a second set of virtual reels, the first game window being unlocked and the second game window being locked during a first spin of the first occurrence of the base game (Fig. 4B, 104a, and ¶31); 
cause to be displayed, on the display device, a first spin result of the first play of the first occurrence of the base game in the first game window (Fig. 4A, 102, and ¶¶5, 6, and 30); 
receive an input to initiate the second occurrence of the game (¶¶20 and 26 “input devices”); and 
determine, based on the first spin result, an unlock condition has been met (¶¶5, 6, and 31); and 
unlock the second game window for at least one subsequent game play based on the first spin result and the input to initiate the second occurrence of the game (¶¶20 and 26 “input devices”), the unlocking of the second game window resulting in the second set of virtual reels being spun for the at least one subsequent game play, the at least one subsequent game play including the second occurrence of the game (Figs. 4A+B, and ¶¶30 and 31).
However, Gomez fails to explicitly disclose:
a second occurrence of a base game; and
a plurality of base games.
Jaffe teaches a second occurrence of a base game, and a plurality of base games (Figs. 5-8, ¶¶44-60).  The gaming system of Gomez would have motivation to use the teachings of Jaffe in order to provide additional ways that a player can potentially earn more winnings during casino reel play via providing an opportunity to trigger additional base slot games having symbol and win combinations easily recognizable by players. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Gomez with the teachings of Jaffe in order to provide additional ways that a player can earn extra winnings during casino reel play while using easily recognizable win patterns commonly used in base game slot play, thus providing players with a sense of comfort during playing additional reel screens in hopes to provide players with a better gaming experience.



Claims 3 and 13. Gomez discloses wherein an unlock animation sequence is displayed when the second game window is unlocked (¶28 “moving images”; and ¶33 “enhanced-array trigger symbol 114a-114d” such as remove the enhanced-array trigger symbol, also note, spinning of reels is another form of an animation sequence).

Claims 4 and 14. Gomez discloses wherein the unlock animation sequence comprises an unlock symbol being animated to indicate the second game window is unlocked (Fig. 4A-C, and ¶28 “moving images”; and ¶31 such as remove the enhanced-array trigger symbol).

Claims 5 and 15. Gomez discloses wherein the unlock symbol is selected based on a result obtained from a random number generator (Fig. 4A-C, and ¶31, the symbol is randomly selected in the first game window, also see ¶24 discloses a RNG).

Claims 6 and 16. Gomez discloses wherein an unlock animation sequence is displayed to indicate the second game window is being unlocked (¶28 “moving images”; and ¶31 such as 

Claims 7 and 17. Gomez discloses wherein the game controller is further configured to award credits to a player based on the first spin result and a spin result of the at least one subsequent game play (¶39).

Claims 8 and 18. Gomez discloses wherein the first spin result is determined at least in part by a random number generator (¶24 disclose a RNG).

Claims 9 and 19. Gomez in view of Kroon teaches wherein the first spin result is determined at least in part by reference to a probability table (see Gomez ¶27; and see Kroon ¶105).

Claims 10 and 20. Gomez discloses wherein the game controller is further configured to unlock at least a third game window based on a winning outcome of the at least one subsequent game play (Figs. 4B-C, and ¶40).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715